Case 2:17-cv-07639-SJO-RAO Document 117 Filed 01/04/19 Page 1 of 3 Page ID #:4197




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    4 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    5 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, Fiftieth Floor
    6 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    7 Facsimile: (213) 687-3702
    8 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
    9 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   10 FISH & RICHARDSON P.C.
      12390 El Camino Real
   11 San Diego, CA 92130
      Telephone: (858) 678-5070
   12 Facsimile: (858) 678-5099
   13 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   14
   15
   16                        UNITED STATES DISTRICT COURT
   17          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18
   19 JUNO THERAPEUTICS, INC.,                  Case No. 2:17-cv-7639-SJO-RAO
      MEMORIAL SLOAN KETTERING
   20 CANCER CENTER, AND SLOAN                  JOINT STIPULATION RE:
      KETTERING INSTITUTE FOR                   AMENDED PROTECTIVE ORDER
   21 CANCER RESEARCH,
                                                Judge: Hon. Rozella A. Oliver
   22              Plaintiffs,
   23        vs.
   24 KITE PHARMA, INC.,
   25              Defendant.
   26
        AND RELATED COUNTERCLAIMS
   27
   28

                            STIPULATION FOR AMENDED PROTECTIVE ORDER
Case 2:17-cv-07639-SJO-RAO Document 117 Filed 01/04/19 Page 2 of 3 Page ID #:4198




    1              On May 14, 2018, the Court granted the parties’ stipulated Protective
    2 Order. See ECF Nos. 74, 75. Having met and conferred, the parties agree that in
    3 light of the technical nature of and volume of discovery material produced in this
    4 case, good cause exists to increase by one the number of “In-House Legal
    5 Personnel” who are permitted to view “ATTORNEYS’ EYES ONLY
    6 INFORMATION.”
    7              Accordingly, the parties, by and through counsel, stipulate to—and
    8 request that the Court enter—the attached Amended Protective Order, which
    9 amends the existing Protective Order in paragraph 10 by replacing “up to three
   10 attorneys who are In-House Legal Personnel” with “up to four attorneys who are In-
   11 House Legal Personnel.”
   12
   13 DATED: January 4, 2019               MUNGER, TOLLES & OLSON LLP
   14
   15
                                           By:        /s/ Adam R. Lawton
   16
                                               Adam R. Lawton
   17                                      Attorneys for Defendant-Counterclaimant
   18                                      KITE PHARMA, INC.

   19 DATED: January 4, 2019               IRELL & MANELLA LLP
   20
   21
                                           By:        /s/ Elizabeth C. Tuan
   22
                                               Elizabeth C. Tuan
   23                                      Attorneys for Plaintiffs-Counterdefendants
   24                                      JUNO THERAPEUTICS, INC., MEMORIAL
                                           SLOAN KETTERING CANCER CENTER,
   25                                      AND SLOAN KETTERING INSTITUTE FOR
   26                                      CANCER RESEARCH

   27
   28

                                                 -1-
                            STIPULATION FOR AMENDED PROTECTIVE ORDER
Case 2:17-cv-07639-SJO-RAO Document 117 Filed 01/04/19 Page 3 of 3 Page ID #:4199




    1                               FILER’S ATTESTATION
    2               Pursuant to Civil L.R. 5-4.3.4(a)(2), I certify that all other signatories
    3 listed, and on whose behalf this filing is submitted, concur in the filing’s content and
    4 have authorized the filing.
    5
                                                        /s/ Adam R. Lawton
    6                                                      Adam R. Lawton
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  -2-
                             STIPULATION FOR AMENDED PROTECTIVE ORDER
